UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-5321


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

ANTONIO HOLTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cr-00553-RDB-1)


Submitted:   March 6, 2012                  Decided:   March 16, 2012


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, LaKeytria W. Felder,
Assistant Federal Public Defender, Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Traci L.
Robinson, Special Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio       Holton       appeals     from     his    conviction          for

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g) (2006), and his resulting 288-month sentence,

entered pursuant to a jury verdict.                 On appeal, Holton asserts

that admission of statistical Crime Lab evidence violated his

rights under the Confrontation Clause and that subjecting him to

a mandatory statutory minimum sentence improperly limited the

sentencing discretion of the district court.                    We affirm.

            First, we find it unnecessary to address whether a

Confrontation Clause error existed because, in this case, any

error was harmless.             Constitutional trial errors are harmless

only if the reviewing court is “able to declare a belief that

[the error] was harmless beyond a reasonable doubt.”                       Chapman v.

California, 386 U.S. 18, 24 (1967).                   When the error involves

wrongly    admitted   evidence,         “the     impact    of    the    error    can    be

evaluated    in   light    of    the    other    evidence       which   was     properly

admitted.”       United States v. Blevins, 960 F.2d 1252, 1262 (4th

Cir.    1992).      To     determine       whether        the   admission       of     the

statistics was harmless beyond a reasonable doubt, we review the

entire trial record and determines whether “it is clear beyond a

reasonable doubt that the jury would have returned [a guilty]

verdict[]” even if the evidence had not been introduced.                         Id. at

1263.     This determination requires a quantitative assessment of

                                           2
the   impact    of    the    error     measured        against       the   other   evidence

presented      and   a     qualitative       assessment         of    the    proof    as    to

whether the erroneously admitted evidence was cumulative.                                  Id.

at 1262; Brown v. United States, 411 U.S. 223, 231 (1973).

             The Crime Lab statistics were introduced to prove that

the fact that no fingerprints were found on the firearm at issue

or the recovered firearm casing was not determinative of whether

Holton    possessed      (and    touched)        the    gun.         However,     there    was

overwhelming other evidence that Holton possessed the firearm

and, in fact, other evidence that fingerprints on firearms are

rare.      Specifically, officers heard a shot fired near Poplar

Green and then saw Holton running away from the area.                              A police

officer testified that he saw Holton holding the firearm and

discharging it, several other officers testified that a gun was

found near where Holton collapsed, gunshot residue was found on

Holton’s     hands,      and    the    gun   found       near    Holton      had     earlier

discharged a bullet near Poplar Green.                         In addition, and most

notably      for     these     purposes,         a     latent        fingerprint     expert

testified as to his own personal experience with fingerprint

evidence.       He explained numerous reasons why a fingerprint is

not   left    even    if     someone    touches        an   item,      and   he    provided

certain factors that would smear or wipe away fingerprints, even

if they were left.             In addition, he noted that, in processing

firearm evidence, he would normally find a suitable print in

                                             3
only        five    percent         of    cases     and    that       he    had     never   pulled    a

suitable print off an actual handgun.                                Moreover, he testified as

to several reasons why the particular gun at issue would be

found        with        no        suitable        prints        on     it.       Finally,     Holton

cross-examined             the      expert     exclusively            and    extensively      on    the

disputed Crime Lab statistics, * pointing out to the jury that the

expert was not familiar with the underlying factual bases for

the statistics.

                   Based      on    the      foregoing,         we    find    that    there    is    no

reasonable           probability              that        the        evidence       complained       of

contributed to the conviction.                             Given the evidence at trial,

there        was    no     reasonable         doubt       that       firearm      evidence    is    not

conducive to fingerprints.                      The expert testimony on this subject

(discounting             the       Crime      Lab     statistics)             was     detailed      and

unchallenged by Holton.                       Accordingly, any Confrontation Clause

error was harmless.

                   Next, Holton argues that 18 U.S.C. § 924(e) (2006)

conflicts with 18 U.S.C. § 3553(a) (2006) and that the latter

statute           trumps      the        former.          Section       924(e)(1)       requires      a

sentence of not less than fifteen years for a violation of 18

U.S.C.        §     922(g)         by    a   person       with       three     or    more    previous


        *
       These statistics showed that, in 2008, the Crime Lab as a
whole found prints on .3 percent of firearm-related evidence.



                                                      4
convictions     of    violent      or      serious       drug   offenses.      Section

3553(a) sets forth factors for a sentencing court to consider

and mandates that a court “impose a sentence sufficient, but not

greater than necessary” to punish the offense, deter criminal

conduct, protect the public from the defendant, and to provide

the offender with training, medical care, and treatment.                           Holton

claims that a fifteen-year sentence is greater than necessary to

achieve those purposes in his case and, thus, § 924(e) requires

the imposition of a sentence violative of § 3553(a).

            The Government argues that 18 U.S.C. § 3551(a) (2006)

modifies    §   3553(a)      so       as    to    eliminate     any     conflict     with

mandatory minimum sentences.               That section states:

     Except as otherwise specifically provided, a defendant
     who has been found guilty of an offense described in
     any Federal statute . . . shall be sentenced in
     accordance with the provisions of this chapter so as
     to achieve the purposes set forth in subparagraphs (A)
     through (D) of section 3553(a)(2) to the extent that
     they are applicable in light of all the circumstances
     of the case.

Other   courts       have   found          that    the     “otherwise     specifically

provided”     language      of    §     3551(a)      includes     mandatory    minimum

sentences   and      thus   no    conflict        exists    between   §   3553(a)    and

statutorily-mandated sentences.                   See United States v. Sutton,

625 F.3d 526, 529 (8th Cir. 2010); United States v. Kellum, 356

F.3d 285, 289 (3d Cir. 2004) (“[T]he mandatory minimum sentences

[the defendant] was exposed to pursuant to [statute] clearly fit


                                             5
within the ‘except as otherwise specifically provided’ exclusion

of § 3551(a).”).        Based on the statutory language of § 3551(a),

we conclude that Holton’s claim is without merit.

            Accordingly,      we   affirm    Holton’s         conviction    and

sentence.      We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in    the    materials

before   the    court   and   argument   would   not    aid    the   decisional

process.

                                                                       AFFIRMED




                                     6